Exhibit 10.1

 

[g88461kcimage002.jpg]

 

March 31, 2005

 

 

Melvin D. Booth

PO Box 9230

McLean, VA 22102

 

 

Dear Mel:

 

The purpose of this letter is to outline the changes in your employment
relationship with MedImmune as you transition from an executive part-time status
into a regular part time role with MedImmune Ventures.  This letter agreement
will also supercede the part time employment agreement dated January 1, 2004 as
amended on December 21, 2004.

 

We expect that you will transition into a part time role effective April 1,
2005.  As a part time employee you agree to provide the Company with assistance
relative to the items outlined in Annex A, a copy of which is attached to this
letter.  To satisfy these duties and responsibilities, you will be available at
least two (2) days per month, either on-site or by phone/e-mail.  In no event
will you be required to work more than 20 hours per week or 32 hours per month. 
In your new capacity, your title will be Senior Vice President, MedImmune
Ventures and you will report to the President of MedImmune Ventures, Inc.  You
will also be available to the CEO of MedImmune, Inc. as needed to provide advice
and counsel regarding business activities.

 

As a part time employee, you will be compensated at a rate of $50,000 annually,
payable in semimonthly pay periods (applicable taxes withheld).  For any
services rendered as a part time employee during any calendar month in excess of
16 hours, you shall be compensated at the lesser of $250 per hour or $1,750 per
day.  In addition, all stock options you have that were vested as of
December 31, 2003 (as more fully specified in paragraph 5(c ) of the January 1,
2004 Part-Time Employment Agreement) may be exercised by you until 90 days after
the expiration of this Agreement.  If services rendered as a Part-Time Employee
are in excess of 16 hours during any calendar month, you will submit, by the
15th of the following month, timesheets that accurately reflect hours worked for
the previous calendar month.  Also, you will submit regular reports (monthly) on
a written and/or oral basis reflecting progress against the responsibilities
outlined in Annex A.

 

--------------------------------------------------------------------------------


 

In addition to the responsibilities and duties highlighted above, you may be
asked to serve as a member of up to four boards of directors as a representative
or designee of the company or any of its subsidiaries (e.g., as a board member
of a MedImmune Ventures, Inc. portfolio company).  For clarity, the hours
associated with meeting the board obligations referenced in this paragraph will
not count toward satisfying the duties and responsibilities outlined in Annex A
and will be in addition to the minimum requirement of two days per month and
will not be compensated at an hourly rate.  Board responsibilities will be
compensated at a rate of $30,000 annually for each board position held, payable
in quarterly payments.  This compensation is in addition to your base annual
payment of $50,000 and may vary with the number of board positions you are
assigned to fill.  Any other compensation offered to you from a portfolio
company of MedImmune Ventures as a result of the board seat/s you fill on behalf
of MedImmune Ventures, will pass back to MedImmune, Inc. as stipulated in the
attached policy statement.

 

MedImmune will also provide you with equipment and supplies necessary to perform
the responsibilities outlined.  This will include (but is not limited to),
administrative assistance, computer equipment and a cell phone.  This agreement
will be in effect for twelve (12) months, until March 31, 2006, although the
description of your role and employment status as outlined in this letter will
be re-evaluated annually, based on the business needs of MedImmune, Inc. and
this agreement may be extended by the written agreement of the parties

 

Mel, I look forward to continuing to work with you in the future.

 

 

/s/ David M. Mott

 

 

 

 

David M. Mott

 

Chief Executive Officer, President

 

and Vice Chairman

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

/s/ Melvin D. Booth

 

 

Melvin D. Booth

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DUTIES AND RESPONSIBILITIES

 

The Chief Executive Officer of MedImmune, Inc. or executive delegate (e.g.,
President, MedImmune Ventures, will advise the Employee of the sequence of tasks
to be undertaken, and the order in which Employee is to undertake the following
tasks:

 

1.       Participate in the evaluation, due diligence and analysis associated
with MedImmune Ventures, Inc investment prospects.

2.       Provide advice and counsel to MedImmune Ventures investment companies
as required and through participation as a Board of Directors member.

3.       Be available to serve on up to four Boards as a representative of
MedImmune Ventures, Inc.  Said Boards to be mutually agreed upon.

4.       Participate as a member of the investment committee of MedImmune
Ventures.

5.       Be available to provide advice and counsel regarding general business
activities.

 

--------------------------------------------------------------------------------